—- In this proceeding for arbitration pursuant to article 84 of the Civil Practice Act, the disputed items of the petition, numbers 3 to 8 of the demand, are based upon an agreement in the form of a purchase order which reserved to the purchaser “the right to cancel this order if not filled in accordance with the delivery schedule or specification”. Said agreement provided for the arbitration of “All claims, disputes and controversies arising out of the terms of this order and the agreement or sale resulting therefrom and all damages for breach thereof”. The purchaser, appellant, claims that the agreement in question was cancelled by it because of petitioner’s failure to make the deliveries specified therein, and that an entirely new order was substituted in place thereof. Petitioner, respondent herein, contends that the alleged cancellation was nullified by said new order issued by appellant, which was entitled “Supplement #3”, bore the same order number as the agreement in question and contained the same provisions for arbitration. Said new order stated that “ This supplement is issued to reinstate this order in part and supercedes our letter of cancellation * * *. Change order to read: * * i! The appeal is from so much of the order of the Special Term as directs arbitration with respect to items 3 to 8 of petitioner’s demand. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.